Citation Nr: 1648259	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  11-07 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to August 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO); a November 2009 rating decision confirmed and continued the denials of the Veteran's claims of service connection.  In July 2014, these matters were remanded for additional development (by a Veterans Law Judge (VLJ) other than the undersigned); the case is now assigned to the undersigned.  Subsequent to this remand, a July 2015 rating decision granted service connection for a right foot disability.  Consequently, that issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required on his part.


REMAND

In his April 2011 VA Form 9, substantive appeal, the Veteran requested a videoconference hearing.  Following notice that the Veteran no longer desired a previously requested RO informal conference, the Board requested that he clarify whether he still desired a Board hearing.  In November 2016 correspondence (received in December 2016), he confirmed that he desires a videoconference hearing.  As he is entitled to a hearing, and as videoconference hearings (as well as Travel Board hearings) are scheduled by the RO, a remand to arrange for such is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704.  

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a videoconference hearing.  The case should thereafter be processed in accordance with established appellate practices.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




